Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-14 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 3-5, 7-9 and 14 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Sjoman et al. (3,774,903).
          Sjoman et al. teach a width folding system for folding a laundry article along at least a width direction.  The system includes a male member 56 (figures 1 or 6, for example) which has a top surface and a bottom surface between two side folding edges for allowing an article (a t-shirt, for example) to be supported and moved along a top surface with article side or excess edges thereof hanging downwardly along the male member folding side edges.  A female member 72 is located mostly below the first member and is connected to the first member and the driving belt 54 at pivots 76 and 82 (figures 1 and 7, for example) of the system frame.  Said frame connects all moving and stationary elements of the apparatus.  The female member includes oppositely facing second folding edges 74 (figure 1) which are converging and intersecting with the profile of the first member and are placeable adjacent the first folding member edges (figure 1).  The female member includes protrusions 80 and 84 for urging the female portions inwards and thus engaging or allowing the climbing of the side edges of the article onto the female portions.  The article is thus pulled across the male member and then further pulled so that the side edges climb onto the folding protrusions via the side folding edge 74 and are urged so as to fold inwardly or under a portion of the article for forming a folded article with its extremities folded.        
ALLOWABLE SUBJECT MATTER
           Claims 2, 6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hengstler, Sigoda, Levy, Podgorny, Santis, Patton, Jr., Lynch, Jr. Capdeboscq and Fager et al. illustrate folding systems including male members with side folding edges and female members for folding particular portions of edges and some including means for guiding at least one edge to fold over
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732